Case 1:20-cv-02107-JEB Document 2-7 Filed 08/03/20 Page 1 of 2

 

a

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NATIONAL ASSOCIATION OF THE DEAF, et ai.,
Plaintiffs,
V.

DONALD J. TRUMP, et al.,

Defendants. Civil Action No.

 

 

 

 

DECLARATION OF GRAHAM FORSEY IN SUPPORT OF PLAINTIFFS’
MOTION FOR PRELIMINARY INJUNCTION

I, Graham Forscy, hereby state under penalty of perjury that the following statements are
true and accurate to the best of my knowledge, information, and belief:

l. I am a 27-year-old deaf resident of Washington, D.C. Iam a graduate of the
Emest C. Drury School for the Deaf in Milton, Canada. I am currently the President of the
District of Columbia Association of the Deaf.

2. American Sign Language (“ASL”) is my preferred and primary language.

3. | watched a number of the White House’s Coronavirus press briefings during
March and April 2020 and saw the briefings again in July of 2020, but I cannot understand the
briefings because there is no ASL interpreter during the briefings.

4. I have attempted to understand President Trump’s briefings on television, on the
internet, and on social media, but J am often unable to do so because there is no ASL interpreter.
The captioning is often inaccurate on television or not available on the internet or social media.

5: I want to understand the White House briefings because I want information on

how to stay safe during the Coronavirus pandemic, as well as how to take care of family, friends,

Gs

 
 

 

Case 1:20-cv-02107-JEB Document 2-7 Filed 08/03/20 Page 2 of 2

and loved ones. I also want information about other pandemic-related issues, such as the

progress in developing a potential vaccine and the impact of the pandemic on the economy and
country as a whole. | further want to be able to answer questions from members of the District
of Columbia Association of the Deaf about the White House briefings, but I am unable to do so

because I do not have access to the information myself.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. ‘

Date: July 31, 2020 A

Graham Fotsey

 
